33 A.3d 519 (2012)
208 N.J. 487
In the Matter of Rachel D. KAPLAN, an Attorney at Law (Attorney No. XXXXXXXXX),
D-167 September Term 2007, 065386
Supreme Court of New Jersey.
January 6, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-347, concluding that RACHEL D. KAPLAN of TEANECK, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.3(lack of diligence) and RPC 1.4 (failure to reply to client's reasonable requests for information);
And RACHEL D. KAPLAN having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that RACHEL D. KAPLAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective February 6, 2012; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.